     Case 1:20-cv-00378-PJG ECF No. 38, PageID.295 Filed 12/16/20 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

DOUBLAS ARGUIJO,

               Plaintiff,                               Hon. Phillip J. Green

v.                                                      Case No. 1:20-cv-378

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY, et al.,

            Defendants.
_________________________________/

                                 OPINION AND ORDER

         This matter is before the Court on Defendants’ Motion to Dismiss Plaintiff’s

Second Amended Complaint.          (ECF No. 29).    The parties consented to proceed in

this Court for all proceedings, including trial and an order of final judgment.        28

U.S.C.     636(c)(1).   Accordingly, the Honorable Janet T. Neff referred this case to the

undersigned.     For the reasons discussed herein, Defendants’ motion to dismiss (ECF

No. 29) will be granted and this action terminated.

                                     BACKGROUND

         In 2000, Congress amended federal immigration law through passage of the

Victims of Trafficking and Violence Protection Act of 2000.      See Pub. L. No. 106-386,

114 Stat. 1464 (2000) (codified at 8 U.S.C. § 1101(a)(15)(U)).          This amendment

created the U-Visa, a new category of immigrant visa available to aliens who are

victims of certain crimes and who assist law enforcement in the investigation and
  Case 1:20-cv-00378-PJG ECF No. 38, PageID.296 Filed 12/16/20 Page 2 of 11




prosecution of such crime.       See 8 U.S.C. § 1101(a)(15)(U).        The United States

Citizenship and Immigration Service (USCIS), a department within the Department

of Homeland Security (DHS), is the agency responsible for adjudicating visa

applications.    See M.J.L. v. McAleenan, 420 F.Supp.3d 588, 591 (W.D. Tex. 2019).

       Federal law provides that no more than 10,000 U-Visas may be issued in any

fiscal year.    8 U.S.C. § 1184(p)(2).     Once this statutory cap is attained, U-Visa

applicants are placed on a waiting list.     See 8 C.F.R. § 214.14(d).   According to this

regulation, “[p]riority on the waiting list will be determined by the date the petition

was filed with the oldest petitions receiving the highest priority.”      Id.   As of 2017,

the U-Visa waiting list exceeded 175,000 applicants.              See Calderon-Ramirez v.

McCament, 877 F.3d 272, 276 (7th Cir. 2017).             Pursuant to current law, the

Secretary of DHA “may grant work authorization to any alien who has a pending,

bona fide [U-Visa] application. . . .”   8 U.S.C. § 1184(p)(6).

       In his second amended complaint, Plaintiff seeks relief against: (1) DHS;

(2) USCIS; (3) Acting Secretary of DHS, Chad Wolf; and (4) Acting Secretary of

USCIS, Kenneth Cuccinelli.       (ECF No. 28).      Plaintiff asserts that on March 19,

2018, he submitted applications for a U-Visa and for work authorization pending the

adjudication of his U-Visa application.     Plaintiff asserts two claims for relief: (1) his

application for a U-Visa has been unreasonably delayed, and (2) his request for work

authorization pending resolution of his U-Visa application has been unreasonably

delayed.   Defendants argue that this Court lacks subject matter jurisdiction over

Plaintiff’s claims and, in the alternative, that Plaintiff’s allegations fail to state a
     Case 1:20-cv-00378-PJG ECF No. 38, PageID.297 Filed 12/16/20 Page 3 of 11




claim on which relief may be granted.1

                                       ANALYSIS

I.       Subject Matter Jurisdiction

         Plaintiff asserts that his applications for a U-Visa and work authorization have

been unreasonably delayed.          Plaintiff’s claims are asserted pursuant to the

Administrative Procedures Act (APA) which mandates that “within a reasonable

time, each agency shall proceed to conclude a matter presented to it.”          5 U.S.C.

§ 555(b).    While federal law authorizes courts to “compel agency action unlawfully

withheld or unreasonably delayed,” 5 U.S.C. § 706(1), the APA articulates two

significant limitations on this authority.     Specifically, the APA prohibits judicial

review where (1) “statutes preclude judicial review,” or (2) the “agency action is

committed to agency discretion by law.”      5 U.S.C. § 701.   Thus, the APA authorizes

the Court to review claims of “unreasonable delay” unless review is precluded by

statute or concerns a matter committed to agency discretion.            See M.J.L., 420

F.Supp.3d at 594-95. Relevant to the present matter is a provision of federal law

which provides that “no court shall have jurisdiction to review” any “decision or

action” which is “in the discretion of the Attorney General or the Secretary of

Homeland Security.” 8 U.S.C. § 1252(a)(2)(B)(ii).




1 Defendants initial motion to dismiss (ECF No. 20) is hereby dismissed as moot as
the complaint to which it was directed was subsequently amended and superseded .
  Case 1:20-cv-00378-PJG ECF No. 38, PageID.298 Filed 12/16/20 Page 4 of 11




      A.     Work Authorization

      Plaintiff made a request for work authorization pending resolution of his U-

Visa application pursuant to 8 U.S.C. § 1184(p)(6).           He claims it has been

unreasonably delayed.     The relevant statutory provision explicitly states that “[t]he

Secretary [of Homeland Security] may grant work authorization to any alien who has

a pending, bona fide application [for a U-Visa].”    8 U.S.C. § 1184(p)(6).   As courts

recognize, this provision explicitly grants to the Secretary of DHS the discretion

whether to grant an application for work authorization.      See, e.g., Patel v. Cissna,

400 F.Supp.3d 1373, 1379-80 (M.D. Ga. 2019); M.J.L., 420 F.Supp.3d at 598-99.

Because this claim concerns a matter left to the discretion of the Secretary of DHS,

the Court lacks jurisdiction to review such.   See, e.g., Patel, 400 F.Supp.3d at 1379-

83; M.J.L., 420 F.Supp.3d at 598-99.

      B.     U-Visa

      The decision whether to grant a U-Visa is a matter left to the discretion of the

Secretary of DHS.     See, e.g., L.D.G. v. Holder, 744 F.3d 1022, 1024 (7th Cir. 2014)

(“[t]he decision whether to grant a U Visa is statutorily committed to the discretion

of the Secretary of Homeland Security. . .and is exercised through USCIS”).      There

does not appear to be any dispute that the USCIS has an affirmative, non-

discretionary, duty to adjudicate U-Visa applications.    See, e.g., Calderon-Ramirez,

877 F.3d at 276.   Thus, the Court would appear to have jurisdiction over a claim that

the USCIS has refused to adjudicate a U-Visa application.
  Case 1:20-cv-00378-PJG ECF No. 38, PageID.299 Filed 12/16/20 Page 5 of 11




       But Plaintiff does not allege that the USCIS has refused to process his U-Visa

application.   Instead, he asserts that a decision regarding his U-Visa application has

been unreasonably delayed.       Thus, the jurisdictional question raised by Plaintiff’s

claim is whether the pace at which a U-Visa application is adjudicated is a matter of

discretion, which lies beyond this Court’s jurisdiction.    This is a question that has

divided courts.     See, e.g., M.L.J., 420 F.Supp.3d at 595-97 (the “nondiscretionary

duty” to adjudicate U-Visa applications encompasses claims regarding the pace of

adjudication); Beshir v. Holder, 10 F.Supp.3d 165, 172-77 (D.D.C. 2014) (the absence

of an adjudication timeline or deadline in the relevant statute gives to the USCIS the

discretion to determine the pace at which U-Visa applications are adjudicated).      The

Court finds the latter position far more persuasive and consistent with the authority

identified above.

       In support of its conclusion that the pace of U-Visa adjudication was not

discretionary, the M.L.J. court first observed that “the USCIS has a nondiscretionary

statutory duty to adjudicate U Visas.”      M.L.J., 420 F.Supp.3d at 595.     From this,

the court reasoned that “[t]he secretary cannot be charged with immigration

administration and simultaneously have no duty to administrate.         Such a result is

irrational.”   Id. at 595-96.   Thus, the court found that challenges to the pace of

adjudication of a U-Visa application were within its jurisdiction.    Id. at 597.

       This Court finds this logic unpersuasive for two reasons.      First, it conflates

the Secretary’s obligation to adjudicate U-Visa applications with questions regarding

the pace of such adjudication.     Stated differently, this analysis fails to recognize a
  Case 1:20-cv-00378-PJG ECF No. 38, PageID.300 Filed 12/16/20 Page 6 of 11




distinction between (a) a claim that the Secretary has refused to adjudicate a U-Visa

application and (b) a claim that the adjudication process is simply proceeding too

slowly. The Court can certainly envision a circumstance in which an adjudication

delay is so lengthy that such is fairly characterized as a refusal to adjudicate.    But

the M.L.J. court’s analysis did not rest upon, or recognize, such a distinction.

Moreover, neither the facts in that case nor the facts in the present case would

support a finding that the delay suffered by Plaintiff is fairly characterized as a

refusal to adjudicate.

      Second, the analysis by the M.L.J. court simply disregards the fact that the

relevant statutes contain no language (1) establishing a deadline within which U-

Visa applications must be adjudicated or (2) articulating guidelines or factors

relevant to the question of the pace of adjudication.   As the Beshir court recognized,

when Congress wanted to impose on immigration officials an affirmative obligation

to perform an act within a certain time frame, Congress included such language in

the relevant statute.    See Beshir, 10 F.Supp.3d at 176; see also, Little Sisters of the

Poor Saints Peter and Paul Home v. Pennsylvania, 140 S.Ct. 2367, 2381 (2020) (a

“fundamental principle” of statutory interpretation is that “absent provisions cannot

be supplied by the courts,” a principle which “applies not only to adding terms not

found in the statute, but also to imposing limits on an agency’s discretion that are not

supported by the text”).
  Case 1:20-cv-00378-PJG ECF No. 38, PageID.301 Filed 12/16/20 Page 7 of 11




         Accordingly, the Court finds that it lacks subject matter jurisdiction to resolve

Plaintiff’s claim that his U-Visa application has been unreasonably delayed.            As

discussed below, however, even if the Court were to resolve this jurisdictional

question differently, the result would be the same as Plaintiff has failed to articulate

any basis for relief.

II.      Failure to State a Claim

         Plaintiff argues that his application for a U-Visa has been unreasonably

delayed and requests that the Court enter an Order mandating that Defendants

process his U-Visa application within thirty days.           Defendants argue, in the

alternative, that Plaintiff’s allegations fail to state a claim on which relief may be

granted.

         A claim must be dismissed for failure to state a claim on which relief may be

granted unless the “[f]actual allegations [are] enough to raise a right for relief above

the speculative level on the assumption that all of the complaint’s allegations are

true.”    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007).      The Court need

not accept as true, however, factual allegations which are “clearly irrational or wholly

incredible.”    Denton v. Hernandez, 504 U.S. 25, 33 (1992).

         As the Supreme Court has held, to avoid dismissal, a complaint must contain

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’ ”    Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).      This plausibility

standard “is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.”      If the complaint simply pleads
  Case 1:20-cv-00378-PJG ECF No. 38, PageID.302 Filed 12/16/20 Page 8 of 11




facts that are “merely consistent with” a defendant’s liability, it “stops short of the

line between possibility and plausibility of ‘entitlement to relief.’ ”   Id.    As the Court

further observed:

              Two working principles underlie our decision in Twombly.
              First, the tenet that a court must accept as true all of the
              allegations contained in a complaint is inapplicable to legal
              conclusions. Threadbare recitals of the elements of a cause
              of action, supported by mere conclusory statements, do not
              suffice . . . Rule 8 marks a notable and generous departure
              from the hyper-technical, code-pleading regime of a prior
              era, but it does not unlock the doors of discovery for a
              plaintiff armed with nothing more than conclusions.
              Second, only a complaint that states a plausible claim for
              relief survives a motion to dismiss . . . Determining
              whether a complaint states a plausible claim for relief will,
              as the Court of Appeals observed, be a context-specific task
              that requires the reviewing court to draw on its judicial
              experience and common sense. But where the well pleaded
              facts do not permit the court to infer more than the mere
              possibility of misconduct, the complaint has alleged – but
              it has not “show[n]” – “that the pleader is entitled to relief.”

       Id. at 678-79 (internal citations omitted).

       When resolving a claim under the APA that an agency’s mandatory

adjudication determination has been unreasonably delayed, the Court considers the

six factors articulated in Telecommunications Research & Action Center v. FCC, 750

F.2d 70 (D.C. Cir. 1984), generally referred to as the TRAC factors.                See, e.g.,

Gonzalez v. Cissna, 364 F.Supp.3d 579, 585 (E.D.N.C. 2019); Yan Chen v. Nielsen,

2018 WL 1221130 at *1-2 (E.D.N.Y., Mar. 8, 2018).
  Case 1:20-cv-00378-PJG ECF No. 38, PageID.303 Filed 12/16/20 Page 9 of 11




      The TRAC factors are: (1) the time agencies take to make decisions must be

governed by a rule of reason; (2) where Congress has provided a timetable or other

indication of the speed with which it expects the agency to proceed, such may inform

the rule of reason; (3) delays that might be reasonable in the sphere of economic

regulation are less tolerable when human health and welfare are at stake; (4) the

effect of expediting delayed action on agency activities of a higher or competing

priority; (5) the nature and extent of the interests prejudiced by delay; and (6) a

finding of impropriety is not a prerequisite for finding that agency action is

unreasonably delayed.    See Gonzalez, 364 F.Supp.3d at 585; Yan Chen, 2018 WL

1221130 at *1-2.   Consideration of these factors compel a finding that Defendants’

motion to dismiss be granted.

      The first factor does not weigh in Plaintiff’s favor. U-Visa applications are

generally adjudicated in order of submission “with a select few petitions being

expedited subject to criteria set forth by the agency.”    Gonzalez, 364 F.Supp.3d at

585. This constitutes a rule of reason.   Ibid.   The second factor likewise does not

advance Plaintiff’s position as Congress has failed to articulate a timeframe within

which it expects U-Visa applications to be processed.     With respect to the third and

fifth factors, while the Court recognizes that the delays in processing U-Visas enacts

a very real cost in terms of human health and welfare, such does not by itself render

the delay in this case unreasonable.   This is especially the case where the delay in

adjudicating Plaintiff’s U-Visa application, less than 33 months, is significantly

shorter than the average adjudication time of 52 months.     See Guerra Rocha v. Barr,
 Case 1:20-cv-00378-PJG ECF No. 38, PageID.304 Filed 12/16/20 Page 10 of 11




951 F.3d 848, 850 (7th Cir. 2020).    In sum, consideration of these factors does not

support a finding that the delay in adjudication of Plaintiff’s U-Visa is unreasonable.

      This conclusion is strengthened by consideration of the fourth factor.     Courts

have concluded that absent allegations that an applicant has been treated differently

from other applicants, claims by U-Visa applicants to move ahead of other applicants

should be rejected.     See, e.g., Xiaobin Xu v. Nielsen, 2018 WL 2451202 at *2

(E.D.N.Y., May 31, 2018) (regarding the fourth factor, “it is appropriate to refuse to

grant relief, even though all the other factors considered in TRAC favor it, where a

judicial order putting the petitioner at the head of the queue would simply move all

others back one space and produce no net gain”); Gonzalez, 364 F.Supp.3d at 585

(same); Yan Chen, 2018 WL 1221130 at *2 (same). Plaintiff does not allege that he

is being treated differently from other U-Visa applicants.     Rather, he merely objects

to the delay in processing his application.           Thus, this factor strongly, if not

dispositively, weighs against Plaintiff’s position.

      In sum, Plaintiff’s allegations fail to state a claim on which relief may be

granted.   Accordingly, with respect to Plaintiff’s claim that adjudication of his U-

Visa application has been unreasonably denied, the Court grants Defendants’ motion

to dismiss on the alternative ground that Plaintiff’s allegations fail to state a claim

on which relief may be granted.
 Case 1:20-cv-00378-PJG ECF No. 38, PageID.305 Filed 12/16/20 Page 11 of 11




                                 CONCLUSION

      For the reasons articulated herein, Defendants’ original motion to dismiss

(ECF No. 20) is dismissed as moot, and Defendants’ Motion to Dismiss Plaintiff’s

Second Amended Complaint (ECF No. 29) is granted and this matter is terminated.

An Order consistent with this Opinion will enter.


Dated: December 16, 2020                     /s/ Phillip J. Green
                                             PHILLIP J. GREEN
                                             United States Magistrate Judge
